Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 2, 4, 6 - 10, 13, 15 - 16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The wetting agent including titanium was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 2, 4, 6 - 10, 13, 15 - 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6102994(“US’994”), “Sol–gel transition study and pyrolysis of alumina-based gels prepared from alumatrane precursor” to Bussarin Ksapabutr et al. and US20070231295(“US’295”), further  in  view  of US20070053946(“US’946”). 

Although  it  is  silent  about  the  alumina gel  being  sol-gel  based,  it  would  have  been  obvious   to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date  of  the  instant  application  to  use  the sol-gel  based alumina gel,  motivated  by  the  fact  that Bussarin Ksapabutr et a l. disclose  that alumina gels prepared by the sol–gel method using alumatrane or tris(alumatranyloxy-i-propyl)amine as precursor 
But the teaching of US’994 and Bussarin Ksapabutr et al. is silent about using  nickel chloride.
US’295 discloses an antimicrobial product comprising silicon oxide and  a metal chloride selected from Mn, Ag, Au, Zn, Sn, Fe, Cu, Al, Ni, Co, Ti, Zr, Cr, La, Bi, K, Cd, Yb, Dy, Nd, Ce, Tl, Pr and combinations therof in the  applications  such  as  heat  exchanger and the industrial coating( [0001], [0063-0064]) and [0168]).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to use  the  nickel chloride in the teaching of US’994 and Bussarin Ksapabutr et al., motivated  by the  fact  that US’994  discloses  that other types of biocides can be used the selection of the biocide(s) will depend upon the type of microbes to be killed and US’295 discloses that such antimicrobial compositions with efficiency comprise at least one metal chloride.
But they  are silent  about  the  heat  exchanger  as  applicant  set  forth  in the  claims.
 However, US’946 disclose that heat exchangers are widely known and used in, for example, space stations, space vehicles, and terrestrial cooling systems. Conventional heat exchangers include slurper bars coated with an antimicrobial hydrophilic coating that inhibits growth of micro-organisms and promotes condensation of condensed water from passing air. A vacuum source evacuates a passage in the slurper bars to collect the condensed water and prevent formation of water droplets that may otherwise reduce airflow. The condensed water is collected downstream, purified, 
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art to  apply  the  coating   to  the  heat  exchanger  disclosed  by  US’946, motivated  by the  fact  that US’946 discloses  that such  heat  exchange  is  wildly  known.

A recitation of the intended use (for drinking water) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The  Examiner  does  not  see  anywhere  in  the  reference  combination  render the  coating  is  not  suitable  for  coating for use with a heat exchanger to provide drinking water. The application discloses in [0003] that “…… a hydrophilic coating may be applied to the heat exchanger to facilitate collection of the condensed moisture such that the 
  The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure and the composition in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
The applicant argues that the Examiner picking and choosing nickel chloride from a list of Mn, Ag, Au, Zn, Sn, Fe, Cu, Al, Ni, Co, Ti, Zr, Cr, La, Bi, K, Cd, Yb, Dy, Nd, Ce, Tl, Pr, and combinations thereof.  To this argument the examiner respectfully disagrees. It should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731